Citation Nr: 1707835	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-46 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for sleep apnea, claimed as secondary to service-connected diabetes mellitus or anxiety disorder.

2. Entitlement to service connection for neuropathy of the bilateral upper extremities, claimed as secondary to service-connected diabetes mellitus.

3. Entitlement to a disability rating in excess of 30 percent for anxiety disorder for the period prior to October 28, 2016. 

4. Entitlement to a disability rating in excess of 50 percent for other specified trauma and stressor related disorder and unspecified depressive disorder (previously rated as anxiety disorder) for the period from October 28, 2016. 

5. Entitlement to a disability rating in excess of 30 percent for coronary artery disease status post acute anterior myocardial infarction. 

6. Entitlement to an effective date earlier than November 6, 2012, for the assignment of a 30 percent rating for coronary artery disease status post acute anterior myocardial infarction.

7. Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the RO. 

In September 2016, the Veteran testified in a video-conference hearing before the undersigned. A transcript of the hearing is of record.

The Veteran originally appealed the 30 percent rating assigned for his psychiatric disability in a March 2011 rating decision. However, he withdrew his claim for entitlement to a rating in excess of 30 percent for his psychiatric disorder in January 2013. A May 2014 Decision Review Officer (DRO) informal conference report reflects in part that the Veteran's ability to be employed in sedentary work was affected by anger issues and his difficulty dealing with people attributable to his psychiatric disorder. The DRO noted that the Veteran submitted a mental disorders disability benefits questionnaire (DBQ) that indicated a more disabling disability picture than the 30 percent rating contemplated. Subsequently, the issue of a rating in excess of 30 percent for the psychiatric disorder was denied in a February 2015 rating decision. The Veteran did not express disagreement with the February 2015 rating decision. However, a March 2015 statement of the case (SOC) included the issue of a rating in excess of 30 percent for the psychiatric disorder and the Veteran submitted a VA Form 9 to perfect this claim on appeal in April 2015.  

Similarly, in the December 2012 rating decision, an increased 30 percent rating was assigned for the service-connected coronary artery disease effective November 6, 2012. In his January 2013 notice of disagreement (NOD), the Veteran only disagreed with the effective date assigned for the increased 30 percent rating (i.e., November 6, 2012). The May 2014 DRO informal conference report also reflects that the Veteran argued entitlement to a higher rating for his coronary artery disease. The March 2015 SOC included the issue of an effective date prior to November 6, 2012 for the assignment of a 30 percent rating for the coronary artery disease and the issue of entitlement to a rating in excess of 30 percent for the coronary artery disease and the Veteran submitted a VA Form 9 to perfect these claims on appeal in April 2015. To the extent that appeals for increased ratings for the psychiatric disorder and the coronary artery disease were not timely filed, by treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue.  Percy v. Shinseki, 23 Vet. App. 37 (2009). Therefore, those claims are currently before the Board on appeal.

During the pendency of the appeal, a November 2016 rating decision increased the rating for the psychiatric disability from 30 percent to 50 percent effective October 28, 2016, and re-characterized the disability as other specified trauma and stressor related disorder and unspecified depressive disorder (previously rated as anxiety disorder). When a Veteran seeks an increased rating, it is generally presumed that the maximum benefit allowed is sought, and a claim remains in controversy where less than the maximum benefit is awarded. AB v. Brown, 6 Vet. App. 35 (1993). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for sleep apnea and peripheral neuropathy of the bilateral upper extremities as well as the issue for a rating in excess of 30 percent for the service connected coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period from May 12, 2014 to October 28, 2016, the symptoms of the Veteran's anxiety disorder has most nearly approximated occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationship.

2. From October 28, 2016, the symptoms of the Veteran's other specified trauma and stressor related disorder and unspecified depressive disorder are indicative of no greater than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

3. In an October 2012 rating decision, the RO granted service connection for coronary artery disease and assigned a 10 percent evaluation, effective on October 14, 2008 as the date the claim was received. New and material evidence was received within one year of the decision.

4. An increased 30 percent rating for the coronary artery disease was assigned effective November 6, 2012.

5. The Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1. For the period beginning May 12, 2014 to October 28, 2016, the criteria for a 50 percent rating for anxiety disorder are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9413 (2016). 

2. For the period beginning October 28, 2016, the criteria for a rating in excess of 50 percent for other specified trauma and stressor related disorder and unspecified depressive disorder (previously rated as anxiety disorder) are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9410 (2016). 

3. By extending the benefit of the doubt to the Veteran, the criteria for the assignment of a TDIU rating are met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).

4. The criteria for an effective date of October 14, 2008, for the assignment of a 30 percent rating for coronary artery disease are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in April 2009, November 2010 and August 2012. The claims decided herein were last adjudicated in March 2015.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Psychiatric Disability

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here the psychiatric disability has not significantly changed and uniform evaluation is warranted. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The ratings for the Veteran's psychiatric disability have been assigned pursuant to Diagnostic Codes 9410 and 9413. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 
 
The Veteran initially appealed a March 2011 rating decision that assigned a 30 percent rating assigned for his psychiatric disorder. However, he withdrew his claim for entitlement to a rating in excess of 30 percent for his psychiatric disorder in January 2013. During a May 2014 DRO informal conference, the Veteran reported, in pertinent part, that his ability to be employed in sedentary work was affected by anger and his difficulty dealing with people attributable to his psychiatric disorder. Thereafter, in November 2016, the RO assigned a 50 percent rating for the psychiatric disorder effective October 28, 2016. Higher schedular ratings for the psychiatric disorder are possible prior and subsequent to October 28, 2016, and the claim remains pending. 

The April 2014 Mental Disorders DBQ documents diagnoses of posttraumatic stress disorder (PTSD) and anxiety disorder. A GAF score of 45 was assigned for the Veteran's psychiatric disorder. The examiner indicated that the Veteran's psychiatric disorder resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood. The examiner indicated that the Veteran's complete claims file was reviewed, to include all rating decisions, compensation and pension examinations, private medical treatment notes and VA medical center medical treatment notes. The examiner indicated that symptoms of the Veteran's psychiatric disorder included depressed mood; anxiety; suspiciousness; panic attacks; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short and long term memory; flattened affect; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control; neglect of personal appearance and hygiene; and, intermittent inability to perform activities of daily living. 

The examiner stated that the Veteran's psychiatric disorder was chronic and progressively worsening. The examiner commented that the Veteran was having consistent difficulties within the areas of interpersonal relationships, social situations and effective work.

The February 2015 report of VA mental disorders examination reflects that the diagnosis of unspecified depressive disorder replaced the previous diagnosis of anxiety disorder. The psychologist indicated that the Veteran's psychiatric disorder resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

The Veteran lived with his wife of 33 years. He reported that he had 2 adult children and 5 grandchildren from a previous marriage. He stated that he spent most of his time with his wife and dog. He reported that he was not social and did not belong to many social organizations because he disliked being around a lot of people. He retired in 2000 after a heart attack. Prior to his retirement, he worked for 35 years as utility lineman splicer.  

On examination, appearance and psychomotor functioning were within normal limits. His speech was within normal limits but was very digressive and rambling. He made good eye contact and his attitude toward the psychologist was cooperative and pleasant. His affect was angry and oppositional and his mood was dysthymic. His thought processes were within normal limits and his thought content was normal. He denied experiencing delusions or hallucinations and he had no deficits in attention or concentration. He was oriented to person, place and time and his abstract reasoning was appropriate. Remote and recent memory were intact but he had slight difficulty with immediate recall. Intelligence appeared within the average range based on vocabulary and general fund of knowledge. He was well groomed and maintaining his hygiene was not a problem. He denied having episode of violence, impulsivity and inappropriate behavior. Judgment and insight were adequate.

The psychologist commented that the Veteran did report some ongoing "nervousness" during the evaluation but the only current anxiety-related symptomology was a barely discernable tremor in his hands. The Veteran's primary symptom was ongoing anger; though, his anger appeared quite diffuse with no clear source (he did make a number of references to political and cultural triggers). His anger was a daily source of distress for both the Veteran and his wife. Aside from his anger, the Veteran had difficulty articulating specific emotions or internal experiences and due to a tendency toward digression and rambling appeared to be an unreliable historian. The Veteran reported ongoing sleep problems but noted he had been diagnosed with sleep apnea which was untreated and likely accounted for a large part of his sleep disturbances.

A September 2016 private treatment record reflects that the Veteran was diagnosed with generalized anxiety disorder and major depressive disorder. The examiner explained the disorders and noted that the Veteran reported having anger issues and mood swings over the years and a strained relationship with his son due to his marriage to his current wife. The Veteran reported that he was often very argumentative with his family members. He reported that he was often very fatigued and struggled to sleep throughout the night. He stated that he had been involved in arguments with neighbors over politics and had been combative with a previous counselor when they did not agree. 

The Veteran also reported a 2-year history of depression related to his struggles with his health and claims for disability benefits. He complained to the examiner that he was very angry at not being supported for his years of service and not being able to secure disability benefits to which he felt entitled. The Veteran was advised to participate in individual treatment and/or an intensive outpatient program to help him develop effective coping skills. The Veteran was adamant that he would not be participating in treatment because he disliked being around others or in groups and felt that he did not need treatment.

The October 2016 report of VA psychological evaluation documents diagnoses of other specified trauma and stressor-related disorder and unspecified depressive disorder. The psychologist indicated that the psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity.

The Veteran had a sustained relationship, which he described as getting along "real well," with his second wife of approximately 33 years and had good relationships with his adult children and grandchildren. The Veteran reported a relatively good work history, having worked at Indianapolis Power and Light for approximately 35 years (1965 - 2000). He retired in 2000 after suffering a heart attack. Reported symptoms of his psychiatric disorder included depressed mood, anxiety, suspiciousness, chronic sleep impairment and difficulty establishing and maintaining effective work and social relationships. The Veteran complained that the main symptoms of his psychiatric disorder were irritability, anger, anxiety in crowds and paranoia.  He reported that he had severe sleep impairments and his wife noted that he slept a lot during the day. He had a good sense of self-worth. He denied suicidal ideation or intent. The psychologist noted the mental disorders DBQ completed by a private examiner that the Veteran submitted in 2014 but explained the DBQ was so incomplete as to be rendered completely invalid and insufficient for rating purposes.

On examination, he was casually and appropriately dressed. His psychomotor agitation and speech were within normal limits. He made appropriate eye contact and his attitude toward the psychologist was cooperative. His affect was appropriate but irritable and his mood was congruent with his affect. Thought processes and thought content were normal and he denied experiencing delusions, hallucinations or obsessions/compulsions. He did not experience panic attacks but did experience periods of high anxiety. His sleep impairment was attributable to his untreated sleep apnea. His attention/concentration was within normal limits and he was oriented to person, place and time. His abstract reasoning and memory were within normal limits and he was of average intelligence. He was able to maintain his hygiene. He did not exhibit episodes of violence, impulsivity or inappropriate behavior. He denied homicidal and suicidal ideation and his judgment and insight were adequate. 

The law does not require that an exhaustive list of symptoms be met in order to grant an increased rating for the psychiatric disorder. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). However, the evidence above demonstrates that the Veteran's anxiety disorder symptoms were productive of occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships and finds that the service-connected disability picture more closely resembled the criteria for a 50 percent rating, but no higher, for the period of the appeal from May 12, 2014 to October 28, 2016.

The anxiety disorder from May 12, 2014 to October 28, 2016 and the other specified trauma and stressor related disorder and unspecified depressive disorder from October 28, 2016 are adequately contemplated by the assigned 50 percent ratings. 

As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under 
§ 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9410, 9413 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 70 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9410, 9413. 

The evidence does not indicate that the Veteran's psychiatric disorder caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships. The Veteran worked for 35 years at Indianapolis Power and Light and retired in 2000 after suffering a heart attack. He had a great relationship with his wife of approximately 33 years and had good relationships with his adult children and grandchildren (i.e., there is no inability to establish and maintain effective relationships). He has never exhibited suicidal ideation or obsessional rituals which interfere with routine activities. His speech has never been illogical, obscure or irrelevant. Though he described experiencing panic attacks, the psychologist explained they were not panic attacks but rather were periods of high anxiety (October 2016 VA examination). Further, he has always been oriented and not demonstrated any impairment of impulse control. In addition, he had always presented neatly and appropriately dressed and groomed. In short, he does not have the constellation of symptoms indicative of a more severe disability. Thus, the Board finds that a 70 percent rating is not warranted at any time. 

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2016). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's psychiatric disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's psychiatric disorder is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment and difficulty establishing and maintaining effective work and social relationships. The degree of impairment and symptoms are included in the criteria found in the rating schedule for the psychiatric disorder. Because the schedular rating criteria are adequate to rate the psychiatric disorder, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. 

A comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected psychiatric disorder at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The occupational and social impairment caused by the Veteran's psychiatric disorder is specifically contemplated by the criteria discussed above, including the effect of the Veteran's psychiatric disorder on his occupation and daily life. In the absence of exceptional factors associated with the psychiatric disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, as discussed herein, the Board is awarding a TDIU rating. 

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  

Taking into consideration the action herein granting some of the claims on appeal, the Veteran meets the objective minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a schedular basis as service connection is in effect for Type II diabetes mellitus (rated as 20 percent disabling); peripheral neuropathy of the right lower extremity associated with diabetes mellitus (rated as 10 percent disabling); peripheral neuropathy of the left lower extremity associated with diabetes mellitus (rated as 10 percent disabling); coronary artery disease (rated as 30 percent disabling); anxiety disorder (rated as 30 percent disabling prior to May 12, 2014; 50 percent disabling from May 12, 2014 to October 28, 2016); other specified trauma and stressor related disorder and unspecified depressive disorder (rated as 50 percent disabling from October 28, 2016); and, hypertension (rated as noncompensable); the combined rating was 60 percent prior to March 24, 2009; 70 percent from March 24, 2009 to May 12, 2014 and 80 percent from May 12, 2014.

The Veteran's application for a TDIU rating indicated that he had a high school education. He had been employed at Indianapolis Power and Light as utility splicer from approximately 1966 to 2000. 

A February 2003 statement from the Veteran's treating physician reports that the Veteran's major problems are coronary artery disease, severe obstructive sleep apnea, diabetes mellitus and hypertension. The physician noted that the Veteran suffered from excessive daytime sleepiness and stated that the Veteran was unable to work and should not be operating any dangerous machinery or vehicles.

The November 2012 report of VA heart conditions examination reflects that the Veteran's coronary artery disease impacted his ability to work given that it severely limited his ability to engage in physical employment. The examiner indicated that the Veteran is capable of sedentary work.

A January 2014 statement from the Veteran's treating physician indicates that the Veteran is fully disabled and unable to obtain or maintain any form of gainful employment due to his service-connected disabilities.

The July 2015 report of vocational assessment reflects that the Veteran was a former electrical lineman who had performed skilled, heavy duty work for his entire (pot-military) occupational life. The director of rehabilitation noted that the required skill level of a lineman was very high but did not transfer to other, less physically demanding work in the labor market. The Veteran's only post high school education was on the job training solely directed to the utility industry. He did obtain a commercial driver's license (CDL) but it was taken from him due to his service-connected disabilities. The director of rehabilitation noted that the Veteran possessed no computer skills and observed that even basic computer skills were relevant to unskilled employment.

The director of rehabilitation concluded that the Veteran was unskilled with physical impairments. As a result, he would be forced to apply for "sit-down" jobs that he had never performed and he would have to compete against other unimpaired candidates for those jobs. Further, his service-connected psychiatric disorder would certainly have a negative effect on his obtaining and/or maintaining unskilled work, accepting direction from supervisors and maintaining proper professional relationships. The director of rehabilitation opined that the Veteran was more likely than not unemployable due to the combination of his vocational profile and his service-connected disabilities. 

On this record, the evidence documented above shows that the Veteran's service-connected disabilities preclude him from realistically obtaining and maintaining any form of gainful employment, consistent with his work and education background. His service-connected physical disabilities prevent him from engaging in physical labor consistent with his work and education background (i.e., he could not perform duties required of a utility lineman). Considering that his physical disabilities preclude his engaging in any physical labor, in light of the fact that his psychiatric disorder would have a negative effect on his obtaining and/or maintaining unskilled work, accepting direction from supervisors and maintaining proper professional relationships, the Board finds that a grant of a TDIU rating is warranted.

Effective Date - Coronary Artery Disease

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. The law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b). 

The Veteran's claim for service connection for coronary artery disease was received on October 14, 2008. In a February 2009 rating decision, the RO denied the Veteran's claim for service connection. The Veteran appealed this rating action. Thereafter, in an October 2012 rating decision, the RO granted service connection for coronary artery disease and assigned a 10 percent rating effective October 14, 2008 (date of claim). 

Subsequently, the Veteran submitted an October 2012 Treadmill ECG/Echo report that documents that he exercised for 2 minutes and 2 seconds and achieved a workload of 1 METs. The examiner summarized that there was sub-optimal heart rate response to exercise, likely related in part to drug therapy. Chest tightness and dyspnea with exercise led to termination of the study. The examiner documented that exercise capacity was impaired at less than 6 METs.

A November 2012 ischemic heart disease DBQ reflects that the Veteran did not have congestive heart failure. The Veteran reported dyspnea and angina with exercise stress testing and the Veteran's indicated level of workload was 5-7 METS (specifically 6.5 METs). Left ventricular ejection fraction was 55 percent. 

A November 2012 Treadmill ECG/Echo report documents that the Veteran exercised for 3 minutes and 30 seconds and achieved a workload of 6.5 METs. The stress test was stopped due to the Veteran's fatigue; target heart rate was not achieved. The Veteran exhibited dyspnea during the stress test.

The November 2012 report of VA examination reflects that the Veteran achieved a workload of 6 METs on exercise stress testing before the test was aborted due to fatigue and chest pain. Interview based METs test showed the Veteran achieved a workload of 1-3 METs. At that level, the Veteran indicated that experienced dizziness, fatigue, syncope and angina. The physician indicated that the exercise stress test most accurately reflected the Veteran's current cardiac functional level.

Thereafter, a November 2012 rating decision the RO increased the rating for the Veteran's coronary artery disease to 30 percent effective November 6, 2012. The Veteran appealed the effective date assigned for the increased 30 percent rating. 

Here, new and material evidence was received within one year of the October 2012 decision assigning a 10 percent rating for the service-connected coronary heart disease. Based on the new and material evidence, the RO increased the rating for the service-connected coronary heart disease to 30 percent. Given the Veteran has continuously been prosecuting his claim since date of receipt of the claim, an effective date of October 14, 2008, for the assignment of the increased 30 percent rating is warranted. To that extent, the appeal is allowed.
 
  
ORDER

A rating of 50 percent for anxiety disorder for the period from May 12, 2014 to October 28, 2016 is granted.

A rating in excess of 50 percent for other specified trauma and stressor related disorder and unspecified depressive disorder (previously rated as anxiety disorder) for the period from October 28, 2016 is denied.

A TDIU rating is granted.  

An effective date of October 14, 2008, for the assignment of a 30 percent rating for coronary artery disease is granted.


REMAND

Remand is required to afford the Veteran VA examinations to determine whether the Veteran has sleep apnea and peripheral neuropathy of the bilateral upper extremities that was caused or aggravated by his service-connected disabilities, namely diabetes mellitus and/or the psychiatric disorder.

Additionally, the Veteran was last afforded a VA examination for his service-connected coronary artery disease in November 2012, and has alleged a worsening since that time. Because he is competent to report symptoms, new examination is necessary prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed sleep apnea. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran's current sleep apnea was CAUSED OR AGGRAVATED (permanent worsening) by the service-connected diabetes mellitus or the service-connected psychiatric disorder.

If aggravation of any sleep apnea by service-connected diabetes mellitus and/or psychiatric disorder is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*January 2001 and March clinical polysomnogram reports that document a diagnosis of severe obstructive sleep apnea. VBMS Entry December 17, 2009, p.15-18/46.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed peripheral neuropathy of the bilateral upper extremities. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran has current peripheral neuropathy of the bilateral upper extremities that was CAUSED OR AGGRAVATED (permanent worsening) by service-connected diabetes mellitus.

If aggravation of any peripheral neuropathy of the bilateral upper extremities by service-connected diabetes mellitus is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*During the September 2016 Board hearing, the Veteran testified that he experienced burning and tingling in his hands and down to the elbow. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Schedule the Veteran for a VA examination to evaluate the current severity and manifestations of his coronary artery disease. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, to include exercise stress test should be accomplished and all clinical findings and results of exercise stress test should be reported in detail. 

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's coronary artery disease; however, his or her attention is drawn to the following:

*VA examination report of February 2010 

*Treadmill ECG/Echo report of October 2012 

*Ischemic heart disease DBQ of November 2012

*Treadmill ECG/Echo report of November 2012 

*Most recent VA examination report of November 2012

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

4. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


